Case 8:16-cv-02534-CEH-CPT Document 112 Filed 11/25/20 Page 1 of 2 PageID 3832




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 LINDA MEDLEY,

        Plaintiff,

 v.                                                             Case No: 8:16-cv-2534-T-36CPT

 DISH NETWORK, LLC,

       Defendant.
 ___________________________________/


             AMENDED CASE MANAGEMENT AND SCHEDULING ORDER

        Having considered the parties’ Amended Case Management Report (Doc. 111), filed on

 November 25, 2020, the following deadlines shall apply to this action:

  Dispositive Motions, Daubert, and Markman MARCH 5, 2021
  Motions
  Meeting In Person to Prepare Joint Final JUNE 11, 2021
  Pretrial Statement
  Joint Final Pretrial Statement, (including a JUNE 22, 2021
  single Set of Jointly-Proposed Jury
  Instructions and Verdict Form [a Word or
  WordPerfect® version may be e-mailed to
  the Chambers mailbox] Voir Dire
  Questions, Witness Lists, Exhibit Lists with
  Objections on Approved Form)
  All Other Motions Including Motions In JUNE 29, 2021
  Limine
  Final Pretrial Conference               Date: JULY 20, 2021
                                          Time: 2:30 PM
                                         Judge: Charlene Edwards Honeywell
                                                Courtroom 13A
  Trial Briefs and Deposition Designations        JULY 13, 2021
  Trial Term Begins                               AUGUST 2, 2021
  Estimated Length of Trial                       2 days
  Jury / Non-Jury                                 Jury
Case 8:16-cv-02534-CEH-CPT Document 112 Filed 11/25/20 Page 2 of 2 PageID 3833




  Mediation Deadline                               APRIL 23, 2021

                          Mediator Address: Eric E. Ludin
                                               5235 16th Street North
  Designated Lead Counsel shall contact St. Petersburg, FL 33703-2611
  opposing counsel and the mediator to 727-572-5000
  reserve a conference date and shall file a
  Notice with the court within 14 days of this
  Order advising of the date.
                                      Name: Ian Richard Leavengood
  Designated Lead Counsel         Telephone: 727-327-3328
  Pursuant to Local Rule 9.04(a)(3)
  Lead Counsel Telephone Number


        All other provisions of the Case Management and Scheduling Order continue to apply.

        DONE AND ORDERED in Tampa, Florida on November 25, 2020.




 Copies to:
 Counsel of Record and Unrepresented Parties, if any




                                               2
